DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, 11-14, 16-17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovicott et al. (20170315568) in view of Egan (US 20220164021).
Regarding claim 1, Lovicott teaches 
A method comprising: 
receiving, by a processor, temperature values to determine a temperature setpoint for a memory subsystem, wherein the temperature values include a temperature margin; (Fig. 2, [0029], “Summer 202 may calculate an error between a temperature setpoint (e.g., representing a maximum operating temperature) and a measured temperature (e.g., as indicated from a signal communicated from temperature sensor 118) to generate an error signal”)
calculating an error value that is a difference between the temperature setpoint and a temperature measurement; (Fig. 2, [0029], “Summer 202 may calculate an error between a temperature setpoint (e.g., representing a maximum operating temperature) and a measured temperature (e.g., as indicated from a signal communicated from temperature sensor 118) to generate an error signal”)
determining whether the error value is within the temperature margin; ([0036], “ in some of such embodiments, threshold detector 216 may assert the enable signal only if the differential error signal ΔERROR remains below the predetermined threshold for at least a predetermined minimum number of polling cycles of temperature sensor 118.”)
in response to determining that the error value is within the temperature margin, determining a proportional-integral power signal based on the temperature margin and the temperature measurement; ([0035-36], “based on the polling rate at which temperature is sampled from temperature sensor 118 and a maximum rate of change of such measured temperature between polling events as determined by maximum detector 212, air mover control system 114 may read from lookup table 214 an entry 302 corresponding to the polling rate and the maximum rate of change, such entry 302 having a PI controller gain to be applied to the response (e.g., PI driving signal) of PI controller 208. … threshold detector 216 may include any system, device, or apparatus configured to compare the differential error signal ΔERROR generated by differentiator 206 to a predetermined threshold differential error signal value, and output an enable signal indicative of such comparison. For example, if threshold detector 216 determines that the differential error signal ΔERROR exceeds the predetermined threshold, threshold detector 216 may deassert (e.g., set to “OFF,” “FALSE,” logic “0,” etc.) the enable signal and may assert (e.g., set to “ON,” “TRUE,” logic “1,” etc.) the enable signal otherwise (e.g., if the differential error signal ΔERROR is less than the predetermined threshold). In some embodiments, threshold detector 216 may apply a somewhat more detailed set of rules in determining whether to assert the enable signal.”)
determining a proportional-integral gain based on a maximum rate of change of the temperature measurement between polling events of the temperature measurement and a polling rate of the temperature measurement; (Fig. 2 (220), [0035], “Lookup table 214 may include any suitable table, map, database, or other data structure integral or otherwise accessible to air mover control system 114 (e.g., stored in computer-readable media integral to or otherwise accessible to management controller 112) that includes a plurality of entries, wherein each entry sets forth a PI controller gain which is indexed by a polling rate of a measured temperature (e.g., measured by temperature sensor 118) and a maximum rate of change of the measured temperature between polling events of the measured temperature (e.g., as determined by maximum detector 212). Thus, based on a polling rate of a measured temperature (e.g., which may be retrieved from a thermal table stored within or accessible to management controller 112, retrieved from temperature sensor 118, or retrieved or determined in any other suitable manner), and a maximum rate of change of such measured temperature between polling events, air mover control system 114 may read from lookup table 214 a corresponding PI controller gain to be applied to a response (e.g., PI driving signal) of a PI controller 208.)
determining a modified proportional-integral power signal based on the proportional- integral gain, wherein the modified proportional-integral power signal is used to determine a power adjustment value of the memory subsystem; (Fig. 2 (220), [0035], “Thus, based on a polling rate of a measured temperature (e.g., which may be retrieved from a thermal table stored within or accessible to management controller 112, retrieved from temperature sensor 118, or retrieved or determined in any other suitable manner), and a maximum rate of change of such measured temperature between polling events, air mover control system 114 may read from lookup table 214 a corresponding PI controller gain to be applied to a response (e.g., PI driving signal) of a PI controller 208.)
Lovicott teaches determining if the system is beginning to overheat and performing an action to prevent the overheating. Lovicott does not teach determining a power adjustment value for a memory subsystem. 
Egan teaches
wherein the modified proportional-integral power signal is used to determine a power adjustment value of the memory subsystem (Fig. 1 (110 – memory subsystem), [0049], “the power reduction value can be an integral value that increases in relation to the amount that a device temperature value exceeds a respective TTT and the time during with a device temperature value exceeds a respective TTT.” And [0050], “In some embodiments, proportional control can include one or more of proportional, integral or derivative control as described herein.”)
determining whether to control power consumption of the memory subsystem (Fig. 1 (110)); and Abstract “at least one device temperatures value satisfies the respective thermal throttling threshold, a power reduction value that is indicative of an amount of power consumption of the system that is to be reduced is determined. A power reducing operation is performed to reduce the power consumption of the system in accordance with the power reduction value.”)
in response to determining to control the power consumption of the memory subsystem, controlling the power consumption of the memory subsystem based on the power adjustment value. (Abstract “at least one device temperatures value satisfies the respective thermal throttling threshold, a power reduction value that is indicative of an amount of power consumption of the system that is to be reduced is determined. A power reducing operation is performed to reduce the power consumption of the system in accordance with the power reduction value.”, [0035], “thermal manager component 113 determines a power reduction value that is indicative of an amount of power consumption of the memory sub-system 110 that is to be reduced. Thermal manager component 113 performs a power reducing operation to reduce the power consumption of the memory sub-system 110 in accordance with the power reduction value.”)
Lovicott and Egan are analogous art. Egan is cited to teach a similar concept of temperature/power control of a system using a combination of proportional, integral, and derivative control (i.e. PI/PD).  Based on Egan, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lovicott to throttle the memory subsystem to prevent overheating.  Furthermore, being able to able to throttle the memory subsystem improves on Lovicott by being able to prevent the system from overheating. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to prevent the system from overheating.
Regarding claim 2, Lovicott  teaches receiving a signal from a management controller (Fig. 1, (112)) to initiate the control of the power consumption of the memory subsystem. ([0025], “management controller 112 may include an air mover control system 114. Air mover control system 114 may include any system, device, or apparatus configured to receive one or more signals indicative of one or more temperatures within information handling system 102 (e.g., one or more signals from one or more temperature sensors 118), and based on such signals, calculate an air mover driving signal (e.g., a pulse-width modulation signal) to maintain an appropriate level of cooling” (Lovicott) and [0035], “thermal manager component 113 determines a power reduction value that is indicative of an amount of power consumption of the memory sub-system 110 that is to be reduced.” where Lovicott teaches using a control signal from a management controller and Egan teaches controlling power consumption for a memory control system)
Regarding claim 3, Lovicott teaches wherein the determining of the proportional-integral power signal is performed based on a set of rules. ([0036], “if threshold detector 216 determines that the differential error signal ΔERROR exceeds the predetermined threshold, threshold detector 216 may deassert (e.g., set to “OFF,” “FALSE,” logic “0,” etc.) the enable signal and may assert (e.g., set to “ON,” “TRUE,” logic “1,” etc.) the enable signal otherwise (e.g., if the differential error signal ΔERROR is less than the predetermined threshold). In some embodiments, threshold detector 216 may apply a somewhat more detailed set of rules in determining whether to assert the enable signal. For example, in some of such embodiments, threshold detector 216 may assert the enable signal only if the differential error signal ΔERROR remains below the predetermined threshold for at least a predetermined minimum number of polling cycles of temperature sensor 118.”)
Regarding claim 5, Lovicott teaches wherein the determining the modified proportional-integral power signal is based on a comparison between a steady-state value and a steady-state threshold value. (Fig. 2, [0036-38], ““if threshold detector 216 determines that the differential error signal ΔERROR exceeds the predetermined threshold, threshold detector 216 may deassert (e.g., set to “OFF,” “FALSE,” logic “0,” etc.) the enable signal and may assert (e.g., set to “ON,” “TRUE,” logic “1,” etc.) the enable signal otherwise (e.g., if the differential error signal ΔERROR is less than the predetermined threshold). … Gain element 220 may apply the gain signal output by multiplexer 218 (e.g., the PI controller gain generated by lookup table 214 if the enable signal generated by threshold comparator 216 is asserted, zero if the enable signal generated by threshold comparator 216 is deasserted) to the PI output driving signal.”)
Regarding claim 6, Lovicott teaches further comprising determining if the steady-state value is greater than or equal to the steady-state threshold value then not including the proportional-integral power signal as an input in determining the modified proportional-integral power signal. (Fig. 2, [0036-38], ““if threshold detector 216 determines that the differential error signal ΔERROR exceeds the predetermined threshold, threshold detector 216 may deassert (e.g., set to “OFF,” “FALSE,” logic “0,” etc.) the enable signal and may assert (e.g., set to “ON,” “TRUE,” logic “1,” etc.) the enable signal otherwise (e.g., if the differential error signal ΔERROR is less than the predetermined threshold). … Multiplexer 218 may include any system, device, or apparatus configured to, when the enable signal is asserted by threshold comparator 216, output a gain signal equivalent to the PI controller gain generated by lookup table 214, and otherwise (e.g., when the enable signal is deasserted by threshold comparator 216), output a gain signal of zero. … Gain element 220 may apply the gain signal output by multiplexer 218 (e.g., the PI controller gain generated by lookup table 214 if the enable signal generated by threshold comparator 216 is asserted, zero if the enable signal generated by threshold comparator 216 is deasserted) to the PI output driving signal.”)
Regarding claim 7, Lovicott teaches further comprising if the steady-state value is less than the steady- state threshold value, then including the proportional-integral power signal as input in determining the modified proportional-integral power signal. (Fig. 2, [0036-38], ““if threshold detector 216 determines that the differential error signal ΔERROR exceeds the predetermined threshold, threshold detector 216 may deassert (e.g., set to “OFF,” “FALSE,” logic “0,” etc.) the enable signal and may assert (e.g., set to “ON,” “TRUE,” logic “1,” etc.) the enable signal otherwise (e.g., if the differential error signal ΔERROR is less than the predetermined threshold). … Multiplexer 218 may include any system, device, or apparatus configured to, when the enable signal is asserted by threshold comparator 216, output a gain signal equivalent to the PI controller gain generated by lookup table 214, and otherwise (e.g., when the enable signal is deasserted by threshold comparator 216), output a gain signal of zero. … Gain element 220 may apply the gain signal output by multiplexer 218 (e.g., the PI controller gain generated by lookup table 214 if the enable signal generated by threshold comparator 216 is asserted, zero if the enable signal generated by threshold comparator 216 is deasserted) to the PI output driving signal.”)
Regarding claim 9, Lovicott teaches further comprising if the steady-state value is greater than or equal to the steady-state threshold value then disabling proportional-integral controller.(Fig. 2, [0036-38], “in some of such embodiments, threshold detector 216 may assert the enable signal only if the differential error signal ΔERROR remains below the predetermined threshold for at least a predetermined minimum number of polling cycles of temperature sensor 118. … when the enable signal is asserted by threshold comparator 216, output a gain signal equivalent to the PI controller gain generated by lookup table 214, and otherwise (e.g., when the enable signal is deasserted by threshold comparator 216), output a gain signal of zero. ] Gain element 220 may apply the gain signal output by multiplexer 218 … zero if the enable signal generated by threshold comparator 216 is deasserted) to the PI output driving signal.” Where sending a zero gain is disabling the PI)

As to claims 11 and 16, Lovicott and Egan teach these claims according to the reasoning provided in claim 1.
As to claims 12 and 17, Lovicott and Egan teach these claims according to the reasoning provided in claim 2.
As to claims 13 and 19, Lovicott and Egan teach these claims according to the reasoning provided in claim 3.
As to claim 20, Lovicott and Egan teach this claim according to the reasoning provided in claim 5.
As to claim 14, Lovicott and Egan teach this claim according to the reasoning provided in claim 6.


Claim(s) 4, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovicott and Egan as applied to claim 1 above, and further in view of Karlsson et al. (US 20170264185).
Regarding claim 4, Lovicott and Egan teach operating PI and PD controllers and disabling the PI controller but do not teach disabling the proportional-differential controller.
Karlsson teaches further comprising disabling a proportional-differential controller. ([0076], “The parallel form of the PID controller 170 of the present embodiment allows one or two signal processing paths to be effectively disabled by appropriate choice of P, I and D values, enabling the controller 170 to be easily configured to function not only as a PID controller but alternatively as a P controller, a PI controller or PD controller. … As another example, in a noisy environment, the derivative component could be turned OFF to provide a PI regulator having a low gain at high frequencies.”)
Karlsson, Lovicott, and Egan are analogous art. Karlsson is cited to teach a similar concept of a system using a combination of proportional, integral, and derivative controllers (i.e. PI/PD).  Based on Karlsson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lovicott and Egan to enable the PD to handle transients in the system and to disable it when the variations in the system are small to prevent the system from overreacting.  Furthermore, being able to able to disable the PD improves on Lovicott and Egan by being able to prevent the system from overreacting unnecessarily. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to prevent the system from overreacting and reducing performance unnecessarily.
Regarding claim 8, Lovicott and Egan teach using a threshold for to manage throttling of the system via errors and thermal thresholds but do not teach enabling the proportional differential controller.
Karlsson teaches further comprising if the steady-state value is greater than or equal to the steady-state threshold value ([0035], “The thermal manager component 113 can determine whether at least one of the device temperature values satisfies a respective thermal throttling threshold (TTT) that corresponds to a respective device. Each of the device temperature values can be compared to a respective one of multiple TTTs that each correspond to a particular device.”, Egan)  then enabling proportional-differential controller. ([0076], “The parallel form of the PID controller 170 of the present embodiment allows one or two signal processing paths to be effectively disabled by appropriate choice of P, I and D values, enabling the controller 170 to be easily configured to function not only as a PID controller but alternatively as a P controller, a PI controller or PD controller. … For example, in response to a transient, the integrator path could be turned off and the transient handled by a fast PD controller. After the transient has passed, the integrator could be turned back ON to remove the remaining steady-state error.”, Karlsson)
Karlsson, Lovicott, and Egan are analogous art. Karlsson is cited to teach a similar concept of a system using a combination of proportional, integral, and derivative controllers (i.e. PI/PD).  Based on Karlsson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lovicott and Egan to enable the PD to handle transients in the system.  Furthermore, being able to able to handle transients in the system improves on Lovicott and Egan by being able to prevent the system from overheating. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to prevent the system from overheating.

As to claim 15, Lovicott, Egan, and Karlsson teach this claim according to the reasoning provided in claim 4.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovicott and Egan as applied to claim 1 above, and further in view of Mundada et al (US 20100169690)
Regarding claim 10, Lovicott and Egan teach throttling the memory subsystem but do not specifically teach that the memory subsystems are throttled before a processor is throttled. 
Mundada teaches wherein the determining whether to control the power consumption of the memory subsystem is performed subsequent to controlling, by a thermal controller, power consumption of a central processing unit. (Fig. 2, [0020], “Some embodiments include a memory controller that has a power control capability via an external hardware interface ("MEM THROT" in FIG. 3). For example, the hardware interface may reduce memory subsystem power by initiating memory throttling by asserting the MEM THROT signal.” The MEM THROT pins maybe be asserted individually and before asserting a power control to the processor)
Mundada, Lovicott, and Egan are analogous art. Mundada is cited to teach a similar concept of controlling power/temperature of a system.  Based on Mundada, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lovicott and Egan to throttle the memory subsystem before the CPU.  Furthermore, being able to able to throttle the memory subsystem before the CPU improves on Lovicott and Egan by being able to reduce the power consumption/temperature of the system while allowing other processes to occur at a regular speed. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to prevent the system from overheating while maintaining some performance.
As to claim 18, Lovicott, Egan, and Karlsson teach this claim according to the reasoning provided in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        October 12, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187